DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 37-32, 34-42 and 44-46 are pending for examination and claims 1-26, 33 and 43 are cancelled. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/21 has been entered.
2.	Response to amendment
The rejection under 101 has been maintained since applicant amendments and remarks are not persuasive. 
The rejection under 102 has been withdrawn since applicant amendments and remarks are persuasive. However, after further consideration and updated search the new prior art applied; and the rejection under 103 is made. See the rejection below.
3.	Response to Arguments
3.1	Applicant's arguments filed 12/28/21, regarding the rejection under 101 are not persuasive. 
Applicant argues that the amended limitation “facilitates the performance of the action of the communicated request, the communicated request based at least on the received response to the service recommendation” will overcome the 101 reaction.  
 However, examiner disagrees since the additional claim elements “facilitates the performance of the action” are an insignificant, extra-solution activity, and the combination is not more that an email kind of.  The term “facilitates the performance” it does not implied the action is applied. For this reason the claims 27-32, 34-42 and 44-46 are do not contain additional elements that add significantly more than the alleged abstract. Therefore, claims are ineligible, the rejection under 101 has been maintained.
3.2	Applicant's arguments filed 11/28/21, the rejection under 102 and 103, have been fully considered and they are persuasive. However, new ground of rejection are applied. Please see the rejection under 103 below.
 	 
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 37-32, 34-42 and 44-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claim(s) are directed to the abstract idea of receiving data, applying rules to the data, determining a recommendation based on the rules, and communicating the recommendation results, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for 
 For example, but for the “processor automated” language, “apply”, “determine” and  "communicate”  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform “apply”, “determine” and  "communicate” .  The processor steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of “analyze data”, “apply rule”, “determine a recommendation” and “communicate the recommendation” such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving data, applying rules to the data, determining a recommendation based on the rules, and communicating the recommendation steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1    Claim(s) 27-29, 34-39 and 44-46 is/are rejected under 35 U.S.C. 103) as being unpatentable over in view of Le Roux et al. (US 2011/0184574) in view of Desai (US 2012/0215369). 
Regarding claims 27 and 37, Le Roux discloses a system (utility a management system 110), comprising: 
an interface ( [0021], display),  to receive analyzed energy usage data, the analyzed energy usage data including information associated with one or more electric devices determined by one or more home automation devices (Abstract, [0040] The analysis is used to determine the energy or water usage of a particular appliance for a predetermined period);  
a processor (processor 122) configured to automatically:
apply service recommendation rules to the energy usage data (analytic energy rule 245); and
determine a service recommendation, based on the analyzed energy usage data and the service recommendation rules ([0019], [0011], Fig.2-5, 0048], [0061], determined the recommendation based on the  analytics engine rule 245 and energy meter database 250);  

receive a response from the user accept the service recommendation via the user device and communication network (Fig.2-3, [0030], [0032]-[0033],[0055],  the customer use the in-home display 370 to view the results of the analytics engine 235, such as energy consumption, energy statistics, and energy saving recommendations and customer response to utility management system 110); and
communicate a request to a device associated with a service provider (Fig. 4 and 5, [0048], [0061], providing recommendations and command to the customer), the communicated request including a request to perform an action including at least one of: service of the one or more electric devices; service of the one or more home automation devices; repair of the one or more electric devices; repair of the one or more home automation devices; and installation of at least one of another electric device and another home automation device ( ([0011], ([0048],[0061],  Fig. 4 and 5, The recommendations, from the utility management system, suggestions as to what actions to take, what products to buy, what products to replace, upgrade the hot water heater or any equipment or system, additional hardware may be installed in conjunction with existing appliances etc. The actions taken may be on the customer side (including manual actions of the customer in terms of modifying energy usage or automatic actions) and/or on the utility side (including controlling one or more appliances at the customer's premises); and facilitates the performance of the action of the communicated request, the communicated request based at least on the received response to the service recommendation ([0011], and one or more actions may be taken. In particular, the actions taken may be on the customer side (including manual actions of the customer in terms of modifying energy usage or automatic actions) and/or on the utility side (including controlling one or more appliances at the customer's premises).

Desai discloses such limitations in par. [0014], [0017], [0149], based upon the use of an energy profile of the premises, which is adaptively updated in accordance with actual usage and other factors (e.g., user input), such that the system is "context aware", and automatically  customizable to the particular characteristics of the premises. The system also provides a graphical user interface, which enables users to review actual energy consumption data, along with predictions and prospective saving strategies calculated and suggested by the system. The system is also able to provide users with real-time alerts in relation to unexpected or abnormal energy consumption events, and allows users to issue commands remotely for the controlling of appliances and other energy-consuming or -generating devices).
Le Roux and Desai are analogous art. They relate to Home automation system, particularly for power consumption management.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the managing energy consumption of Desai for centralized statistical analysis of power consumption and recommendation of Le Roux in order to empowered the consumer to make decisions in relation to their energy consumption without the need to review and interpret large quantities of data relating to the energy consumption associated with the premises.
Regarding claims 28 and 38, Le Roux discloses  the service recommendation comprises a recommendation to upgrade at least one of the one or more electric devices and the one or more home automation devices ([0045], The analytics engine make recommendations upgrade the hot water heater or any appliance based the recommendation).

Regarding claims 34 and 44, Le Roux discloses the service recommendation comprises a recommendation to modify an electricity plan ([0011], [0044], [0055], the utility management system 110 may send a recommendation/command to the customer premises 376 to reduce the consumption of power, based on the recommendation, modifying the operation of more than one appliance may result in the desired reduction of power consumption, such as modifying the operation of the air conditioner (e.g., raising the set temperature of the air conditioner) and turning off the dishwasher).
Regarding claims 35-36 and 45-46, Le Roux discloses the one or more electric devices and one or more home automation devices comprise at least one of a security camera, a thermostat, a garage door opener, a pool pump, a contact sensor a solar panel, a water leak sensor, a lock, a light bulb, an onsite generation monitor, a battery storage monitor, an electrical vehicle monitor, an HVAC monitor, and an HVAC system([0032], a sensor may register data at various major appliances within the customer premises 376, such as the furnace, hot water heater, air conditioner, smart meter).
5.2	Claims 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Roux and Desai in view of Torres et al. (US 2011/0047046) 
Regarding claim 30 and 40, Le Roux and Desai disclose the limitations of claims 27 and 37, but does not disclose the limitations of claims 30 and 40. However, Torres discloses, the limitations of claims 30 and 40, the service recommendation is communicated to the user device associated with a user and the user device prompts the user to accept or decline the service recommendation ([0021], the user may either accept or reject the recommendation using a suitable input mechanism).
 are analogous art. They relate to Home automation system, particularly for power consumption management.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above home automation system and method, as taught by the combination of Le Roux and Desai by incorporating the above limitations, as taught by Torre because it allows the user control over the process that they would not have if the process was fully automated. 
5.3	Claims 31-32 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Le Roux, Desai and Torres further in view of Hopmann (US 2008/0049779).
Regarding claim 31-32 and 41-42, the combination of Le Roux, Desai and Torres disclose the limitations of claims 27, 30, 37 and 40, but do not disclose the limitations of claims 31-32 and 41-42. However, Hopmann discloses the limitations of claims 31-32 and 41-42: 
Regarding claims 31 and 14, Hopmann discloses the user device facilitates scheduling installation of the at least one of another electric device and another home automation device (0329], schedule the installation of a licensed product or product update on a remote network device).  
Regarding claims 32 and 42 Hopmann discloses, wherein the user device facilitates unlocking a lock to provide an installer access to a premises ([0282], the network management tool 301 ask permission to unlocked the device of the user to install new printer drivers and configure the local device to use the shared printer).
Le Roux, Desai, Torres and Hopmann are analogous art. They relate to Home automation system, particularly for power consumption management.
 because it allows the user control over the process that they would not have if the process was fully automated. 

Citation Pertinent prior art
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yabutani (US 2009/0177331) related to an energy saving service offering method and its apparatus for allowing the user to obtain his or her desired energy saving service without forcing the user wishing the energy saving service to put up any initial investment, and for allowing the energy saving service provider to experience a satisfactory commercial profit as well.
Torres (US 2016/0370771) related to a system and a method for timely information about building breakdowns, proposes solutions for consumption patterns, and delivers recommendations regarding applicable technological alternatives for improving the efficiency of the building without the need for additional specialized consulting services. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119